ACCEPTED
                                                                                                           01-15-00046-CR
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                      5/13/2015 8:24:34 AM
                                                                                                     CHRISTOPHER PRINE
                                                                                                                    CLERK

                         COURT OF APPEALS CASE NO: Ol-15-00046-CR
                              TRIAL COURT CASE NO: 22749
                                                                                     FILED IN
MARSHALL SHANE LOVELL                              §       IN THE COURT1stOF APPEALS
                                                                           COURT OF APPEALS
             Appellant                             §                      HOUSTON, TEXAS
                                                   §                   5/13/2015 8:24:34 AM
v.                                                 §       STATE OF TEXAS
                                                                       CHRISTOPHER A. PRINE
                                                   §                           Clerk
THE STATE OF TEXAS                                 §
                Appellee                           §       FIRST JUDICIAL DISTRICT

                        SECOND MOTION FOR EXTENSION OF TIME
                            TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES, MARSHALL SHANE LOVELL, Appellant in the above styled and

numbered causes, and pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, moves this

Honorable Court to grant an extension of time to file appellant's brief, and for good cause shows the

following:

                                                  I.

        1.     This case is on appeal from the 411 TH Judicial District Court of Polk County, Texas.

       2.      The case was styled THE STATE OF TEXAS vs. MARSHALL SHANE LOVELL

and numbered 22749 in trial court.

       3.      In cause number 22749, Appellant plead guilty for the felony offense of Possession

with Intent to Deliver Controlled Substance. Appellant was punished by the District Judge at fifty

(50) years confinement in the Institutional Division of the Texas Department of Criminal Justice.

       4.      Notice of appeal was properly and timely given.

       5.      The clerk's record has been duly filed as well as the reporter's record.

       6.      The appellate brief is presently due to be filed on May 13, 2015.



                                                  1
       7.      Appellant requests an extension of time of 30 days from May 13, 2015, thereby

               making the appellant's brief to be filed on or before June 12, 2015.

       8.      This is the Appellant's first request for an extension to file his brief in this cause.

       9.      Defendant is incarcerated in the Institutional Division of the Texas Department of

               Criminal Justice.

       10.     Appellant relies on the following facts as good cause for the requested extension:


       Counsel for the Appellant is a sole practitioner and has a very active civil and criminal

trial practice. Counsel has been involved in trial preparations for the following felony cases:

                   •   The State ofTexas vs. Russell Lee Ketchum; In the 410th District Court;
                       Cause No. 15-01-00191-CR; Capital Murder

                   •   The State ofTexas vs. Kappy Joe Earl, Jr.; In the 359th District Court;
                       Cause No. 14-06-07186-CR; Murder

                   •   The State ofTexas vs. Sean Michael Jarvis; In the 9th District Court;
                       Cause No. 14-01-00048-CR I 15-01-00856-CR; DWI, 3+

                   •   The State of Texas vs. Dedrick Narcisse; In the 359th District Court;
                       Cause No. 14-06-06335-CR; Aggravated Robbery (x2) and Evading

                   •   The State ofTexas vs. John Cook; In the 9th District Court;
                       Cause No. 14-11-12003-CR; Aggravated Assault SBI/FV

                   •   The State ofTexas vs. Alfred Yangos; In the 9th District Court;
                       Cause No. 14-05-05260-CR; DWI, 3+

       Counsel has been preparing for numerous hearings in different cause numbers as well,

and needs more time in order to complete the brief now due.

                                                   II.

      This extension is not sought for the purpose of delaying this appeal, but so that justice




                                                   2
may be done. Additional time is needed and is requested in order to make a complete and

thorough review of the record, review the many case, statutes, rules and "other" citations and for

counsel to prepare the Appellant's brief.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court

grant this First Motion for Extension Time to File Appellant's Brief, and for such other and further

relief, as the Court may deem appropriate.




                                                I
                                              Attorney at Law
                                              SBN: 00930500
                                              220 N. Thompson, Suite 101
                                              Conroe, Texas 77301
                                              Tel: (936) 539-4113
                                              Fax: (936) 539-4118

                                              Court Appointed Attorney for Appellant,
                                              MARSHALL SHANE LOVELL



                                 CERTIFICATE OF SERVICE


        This is to certify that on May ~,2015, a true and correct copy of the Second Motion for

Extension Time to File Appellant's Brief was served on the District Attorney's Office, Polk County,

Texas by first class mail.




                                                    3
STATE OF TEXAS                                           §
                                                         §
COUNTY OF MONTGOMERY                                     §


                                                     AFFIDAVIT


          BEFORE ME, the undersigned authority, on this day personally appeared Mike Aduddell,

who after being duly sworn stated:

          "I am the attorney for the appellant in the above numbered and entitled cause. I have

          read the foregoing Second Motion for Extension of Time to File Appellant's Brief

          and swear that all of the allegations of fact contained therein are true and correct."




          SUBSCRIBED AND SWORN TO BEFORE ME on                        May~, 2015, to certify which
witness my hand and seal of office.



           "~~~?'~';:/('"   ASHTON LEIGH BLACK
          N'~:P'-::. Notary Public. State of Texas
      .   t~.7'\"=.:c'j      My Commission Expires
           ""';;;(oi-';'~"i"  December 10, 2016
            ~/""I"\\'




                                                        4